Citation Nr: 9907517	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an increased evaluation for a psychiatric 
disability, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION


The veteran had active service from December 1942 to March 
1946 and from August 1950 to September 1951.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1993 and later RO rating decisions that 
increased the evaluation for the veteran's psychiatric 
disability (the only disability of the veteran that has been 
granted service connection) from zero to 30 percent.  The 
Board remanded the case to the RO in January 1997 and July 
1998 for additional development, and the case is now ready 
for decision.



FINDING OF FACT


The veteran's psychiatric disability is manifested primarily 
by severe memory loss, deficits in abstracting, depression, 
anxiety, and feelings of helplessness that produce total 
occupational and social impairment or severe social and 
industrial impairment that render him demonstrably unable to 
obtain or retain employment.


CONCLUSION OF LAW


The criteria for a 100 percent rating for psychoneurosis, not 
otherwise specified, with cognitive disorder, not otherwise 
specified, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.16, 4.132, Code 9400, effective prior to 
November 7, 1996, 38 C.F.R. § 4.130, effective as of November 
7, 1996 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from December 1942 to March 
1946 and from August 1950 to September 1951.

Service medical records note that the veteran was exposed to 
bombing while on guard duty in 1945 and a history of being 
rendered unconscious from the bombing at that time.  A 
physical evaluation board in 1951 found the veteran unfit for 
further active service due to mixed hysterical reaction 
incurred in line of duty.

A February 1952 RO rating decision granted service connection 
for psychoneurosis, hysteria reaction, and assigned a 
30 percent rating, effective from September 1951.  A December 
1952 RO rating decision decreased the evaluation for this 
condition from 30 to 10 percent, effective from February 
1953.  A November 1957 RO rating decision reduced the 
evaluation for psychoneurosis from 10 to zero percent, 
effective from January 1958.  The zero percent evaluation for 
the psychoneurosis remained unchanged until RO rating 
decisions in the 1990's increased it to 30 percent, effective 
from November 1992.

The veteran underwent a VA psychiatric examination in 
February 1993.  He was clearly anxious and subdued.  His 
appearance and grooming were adequate.  He was able to relate 
adequately to the examiner although he tended to be 
circumstantial at times.  His speech pattern was slow and 
guarded.  He seemed to be experiencing some memory losses.  
He denied hallucinations, delusions or homicidal ideation.  
He was unable to do serial 3's or serial 7's and appeared to 
be experiencing deficits in abstracting.  He could not do 
proverbs.  The Axis I diagnosis was schizoaffective disorder.  
The Axis V diagnosis or GAF (global assessment of 
functioning) score was 70 with some moderate symptoms.  The 
examiner found the veteran incompetent to handle VA funds.  
It was noted that psychological testing portrayed a person 
with deficits in ego function who had significant 
psychological problems.  The testing revealed an element of 
psychotic functioning and showed the veteran tended to be 
unsociable and afraid of emotional involvement.  The testing 
revealed that he experienced feelings of guilt, anxiety, and 
agitation.  The testing indicated a total score mid way 
between post traumatic stress disorder (PTSD) and psychiatric 
population scores.  An addendum to the report of this 
psychiatric examination was prepared by the examiner in March 
1993.  The examiner opined that the veteran was unable to 
handle VA funds due to his apparent organic deficits that 
were in addition to his functional problems.  It was noted 
that the veteran's problems, including memory loss, were a 
progression of the debilitation of his experience in service.

The veteran underwent VA psychiatric evaluation in October 
1997.  The Axis I diagnoses were schizoaffective disorder in 
remission; and PTSD.  The GAF score was 50 due to a 
combination of emotional problems and neuropsychological 
problems.  It was noted that psychological testing revealed 
severe depression and portrayed the picture of a disturbed 
man who was confused.  The testing suggested some 
prepsychotic difficulties.

The veteran underwent a VA neuropsychiatric examination in 
October 1997 to determine the severity of his psychiatric 
disorder.  He reported difficulty retrieving information 
regarding history.  Motor activity was slow.  He had great 
difficulty retrieving information from memory storage and 
some occasional difficulties with perseveration of responses 
from one path to another.  At no point was his speech loose, 
tangential or circumstantial.  His speech was somewhat 
underproductive and lacked a bit of spontaneity and affect of 
range.  Thought content centered on loss of physical and 
mental sharpness and ability to perform many tasks that he 
previously was capable of doing before he suffered heart 
attacks in the spring or summer of this year.  Following the 
heart attacks he had worsened feelings of depression, 
anxiety, and hopelessness about the future.  He was oriented 
in all spheres.  Remote memory was mildly affected, and 
recent memory was significantly affected.  Psychological 
testing showed his overall intellectual functioning was in 
the low average range.  The diagnoses were psychoneurosis, 
not otherwise specified; and cognitive disorder, not 
otherwise specified.  The GAF score was 50 both currently and 
in the last year that reflected serious impairment in 
occupational functioning, including inability to be employed 
and needing extra help for doing even routine household 
chores.  It was noted that he appeared competent to handle VA 
funds.  An addendum to the report of this examination, notes 
that the veteran's claims folder was not available to the 
examiner at the time of the examination, and that 
subsequently the claims folder was reviewed and the diagnoses 
were affirmed.  It was noted that the veteran had failed to 
report for a social and industrial survey scheduled for him 
in October 1997.

In July 1998, the Board remanded the case to the RO for the 
preparation of another addendum by the examiner who conducted 
the October 1997 VA psychiatric examination of the veteran.  
The RO was instructed to ask the examiner to provide an 
opinion as to the etiology of the veteran's cognitive 
disorder and a GAF score based on the symptoms of the 
service-connected psychoneurosis alone.

An addendum dated in September 1998 to the October 1997 VA 
psychiatric examination notes that the examiner reviewed the 
claims folder and opined that the etiology of the veteran's 
cognitive disorder was unknown.  It was noted that there was 
no record of the veteran's GAF score prior to his entrance 
into service and that under this circumstance it was not 
possible to provide an opinion supported with reasons as to 
whether or not there was an inorganic component present and 
whether it was attributable to the service-connected 
psychiatric condition.

B.  Legal Analysis

The veteran's claim for an increased evaluation for his 
service-connected psychiatric disorder is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The evidence indicates that the veteran's psychiatric 
disability has been primarily classified as psychoneurosis, 
not otherwise specified, and the Board will consider 
entitlement to a higher rating for this condition rated 
analogous to generalized anxiety reaction under diagnostic 
code 9400.  38 C.F.R. § 4.20 (1998).  A 30 percent evaluation 
is warranted for general anxiety disorder when there is 
emotional tension or other evidence of anxiety productive 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
diagnostic code 9400, effective prior to Nov. 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  


The provisions for establishing entitlement to a total 
disability rating for compensation based on individual 
unemployability found in 38 C.F.R. § 4.16(a) are not for 
application in cases in which the only compensable service-
connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c), effective 
prior to November 7, 1996.

The regulations for the evaluation of mental disorders were 
amended, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9400, effective 
November 7, 1996, generalized anxiety disorder with cognitive 
disorder will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a workweek 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

The reports of the veteran's VA psychiatric examinations in 
1993 and 1997 show that his psychiatric disabilities, 
variously classified, are manifested primarily by anxiety, 
depression, feelings of hopelessness, deficits in 
abstracting, and severe memory loss.  In 1993, the veteran 
was found incompetent to handle VA funds due to his memory 
loss problems.  While he was found competent to handle VA 
funds on examination in October 1997, it was noted that his 
psychiatric symptoms produced serious impairment in 
occupational functioning, including inability to be employed 
and needing extra help for doing even routine household 
chores.

At the October 1997 VA psychiatric examination, the examiner 
concluded that the veteran has a psychoneurosis, not 
otherwise specified, and cognitive disorder, not otherwise 
specified.  The Board remanded the case to the RO in July 
1998 in order to obtain an opinion as to the etiology of the 
veteran's cognitive disorder from the psychiatrist who 
conducted the October 1997 VA psychiatric examination.  In an 
addendum dated in September 1998, the examiner opined that 
the etiology of the veteran's cognitive disorder was unknown.  
Under the circumstances, this condition cannot be 
disassociated from the service-connected psychoneurosis, and 
all of the veteran's psychiatric symptoms will be considered 
in the evaluation of his service-connected psychiatric 
disability, psychoneurosis not otherwise specified with 
cognitive disorder not otherwise specified.  38 C.F.R. § 4.14 
(1998).

Since the report of the veteran's psychiatric examination in 
October 1997 indicates that the symptoms of his psychiatric 
disorder produce serious occupational functioning, including 
inability to be employed and needing extra help for doing 
even routine chores, the Board finds that the evidence 
supports granting a total rating for his psychiatric 
condition under the provisions of 38 C.F.R. § 4.130, Code 
9400, effective from November 7, 1996, based on psychiatric 
manifestations that produce total occupational and social 
impairment.  While the evidence reveals that the veteran 
failed to report for a social and industrial survey in 
October 1997, the evidence indicates the presence of deficits 
in abstracting and memory loss that the Board concludes 
prevent the veteran from establishing meaningful 
relationships and are productive of severe social impairment.  
The veteran's psychiatric symptoms also support the 
assignment of a total rating for his psychiatric disability 
under the provisions of 38 C.F.R. § 4.132, Code 9400, 
effective prior to November 7, 1996, with application of the 
provisions of 38 C.F.R. § 4.16(c) and the holding of the 
United States Court of Veterans Appeals in James v. 
Derwinski, 3 Vet. App. 41 (1992), as these symptoms produce 
severe social and industrial impairment that demonstrably 
rendered him unable to obtain or retain substantially gainful 
employment.

For these reasons, it is the Board's decision that the 
evidence supports granting a 100 percent rating for the 
veteran's psychiatric disability.

ORDER

An increased evaluation of 100 percent for psychoneurosis 
with cognitive disorder is granted, subject to the 
regulations applicable to the payment of monetary benefits.




		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

- 10 -


- 1 -


